Citation Nr: 0218212	
Decision Date: 12/16/02    Archive Date: 12/24/02

DOCKET NO.  00-23 927	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence was submitted to reopen 
a previously denied claim of entitlement to service 
connection for a psychiatric disorder.

(The issues of entitlement to service connection for a 
psychiatric disorder and residuals of a mouth injury and 
an increased (compensable) evaluation for a laceration 
scar of the left scalp will be the subject of a later 
decision.)


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and Ms. D.T.


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The veteran served on active duty from June 1976 to June 
1979.

This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from an August 1999 rating decision by 
the St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied the 
veteran's claims for an increased (compensable) evaluation 
for a service-connected laceration scar of the left scalp 
and service connection for residuals of a mouth injury.  
Also on appeal is the denial of the veteran's application 
to reopen his previously denied claim of entitlement to 
service connection for a psychiatric disorder for failure 
to submit new and material evidence.


FINDINGS OF FACT

1.  A rating decision of May 1985 denied service 
connection for a psychiatric disorder; the veteran was 
notified of that adverse determination but failed to 
perfect a timely appeal, and that decision became final 
after one year.

2.  In August 1999, the veteran applied to reopen his 
claim for service connection for a psychiatric disorder; 
the additional evidence submitted in this application 
includes evidence which has not been previously submitted 
to agency decisionmakers which bears directly and 
substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, 
and which, by itself or in connection with evidence 
previously assembled, is so significant that it must be 
considered in order to fairly decide the merits of the 
claim.


CONCLUSION OF LAW

New and material evidence having been submitted to reopen 
the claim for service connection for a psychiatric 
disorder, that claim is reopened.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.156 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background and Analysis: Whether new and material 
evidence has been submitted to reopen a previously denied 
claim of entitlement to service connection for a 
psychiatric disorder.

In August 1999, the veteran applied to reopen his claim 
for service connection for a psychiatric disorder.  
Evidence submitted with this application includes his 
service medical records showing treatment for a head 
injury in March 1977 and written correspondence dated in 
January 2000 from a private nurse who presented the 
opinion that the veteran's psychiatric disability was 
likely the result of a head injury which he sustained 
during his period of active service.

It is well-settled law that the submission of new and 
material evidence by a VA claimant to reopen a previously 
denied claim is a jurisdictional prerequisite to the 
reexamination of the veteran's claim by VA and the Board.  
Without the submission of new and material evidence, the 
Board does not have jurisdiction to review the claim in 
its entirety, and its analysis must end.  Butler v. Brown, 
9 Vet. App. 167, 171 (1996); Barnett v. Brown, 83 F.3d 
1380, 1383- 4 (Fed.Cir. 1996); Rowell v. Principi, 4 Vet. 
App. 9, 15 (1993); 38 U.S.C.A. §§ 5108, 7104(b) (West 
1991).

In general, RO rating decisions which are unappealed 
become final.  See 38 U.S.C.A. § 5108 (West 1991); 38 
C.F.R. § 20.1103 (2002).  However, the Secretary must 
reopen a finally disallowed claim when new and material 
evidence is presented or secured with respect to that 
claim.  38 U.S.C.A. § 5108.  Only evidence presented since 
the last final denial on any basis (either upon the merits 
of the case, or upon a previous adjudication that no new 
and material evidence had been presented), will be 
evaluated in the context of the entire record.  Evans v. 
Brown, 9 Vet. App. 273 (1996).

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; 
and which, by itself or in connection with evidence 
previously assembled, is so significant that it must be 
considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a).  "New" evidence is that 
which is not "merely cumulative" of other evidence in the 
record, while "[m]aterial" evidence is "relevant and 
probative of the issue at hand."  Justus v. Principi, 3 
Vet. App. 510, 512 (1992); Colvin v. Derwinski, 1 Vet. 
App. 171 (1991).  In Hodge v. West, 155 F.3d 1356, 1363 
(Fed. Cir. 1998), the Federal Circuit noted that new 
evidence could be sufficient to reopen a claim if it could 
contribute to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince 
the Board to grant a claim.

In Elkins v. West, 12 Vet. App. 209 (1999), the United 
States Court of Appeals for Veterans Claims (Court) held 
the Board must first determine whether the veteran has 
presented new and material evidence under 38 C.F.R. § 
3.156(a) in order to have a finally denied claim reopened.  
Then, if new and material evidence has been submitted, the 
Board may proceed to evaluate the merits of the claim but 
only after ensuring the VA's duty to assist has been 
fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 
328 (1999).

We find that the current medical evidence showing that a 
medical professional has associated the veteran's 
psychiatric diagnosis with a head injury which he 
sustained in service to be new and material with respect 
to the claim of entitlement to service connection for a 
psychiatric disorder.  The evidence is not cumulative of 
the other evidence of record and is relevant to the issue 
on appeal.  It is also of such significance that the case 
must be reopened for a de novo review.  We therefore 
reopen the claim of entitlement to service connection for 
a psychiatric disorder and will refer this issue for 
additional procedural and evidentiary development.  
Thereafter, following this development, the merits of the 
claim will be addressed in a separate decision.


ORDER

New and material evidence pertaining to the claim of 
entitlement to service connection for a psychiatric 
disorder has been submitted; the application to reopen 
this previously denied claim is granted.



		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

